Citation Nr: 0734396	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim that the character of his 
discharge from service does not bar entitlement to Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran initially enlisted in active service in September 
1967, and he was separated from service in February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 administrative decision by the VA 
Regional Office (RO) in New Orleans, Louisiana.  In that 
decision, the RO determined that the character of the 
veteran's service discharge barred him from entitlement to 
non-service-connected pension.  Previously, in a May 1997 
administrative decision, the RO found that the character of 
the veteran's discharge barred him from entitlement to 
service-connected disability compensation.

The veteran had a videoconference hearing in June 2006 before 
the undersigned Acting Veterans Law Judge.  In November 2006, 
the Board remanded the case to the RO.


FINDINGS OF FACT

1.  The veteran did not appeal a May 1997 administrative 
decision that the character of the veteran's discharge barred 
him from entitlement to VA benefits.

2.  Since the May 1997 decision, the veteran has provided new 
evidence that is relevant to the character of discharge 
issue.

3.  The veteran served the September 1967 to September 1970 
period that he was originally obligated to serve.

4.  Except for an intervening reenlistment in November 1969, 
the veteran would have been eligible for a discharge under 
conditions other than dishonorable at the end of the original 
obligation period ending September 1970.

5.  The veteran received a discharge under other than 
honorable conditions in February 1972 after an unauthorized 
absence of more than 180 days, without compelling 
circumstances; there is no evidence or allegation of 
insanity.


CONCLUSIONS OF LAW

1.  A May 1997 administrative decision that the character of 
the veteran's discharge barred him from entitlement to VA 
benefits is a final decision.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the May 1997 rating decision is 
new and material to the character of discharge issue; that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The veteran's November 14, 1969, honorable discharge is 
considered unconditional; he is entitled to VA benefits based 
on his service from September 28, 1967 to November 14, 1969.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.313 (2007).

4.  The character of the veteran's discharge is a bar to 
entitlement to VA benefits based on his service from November 
15, 1969, to February 16, 1972.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Previously Denied Claim

In August 1996, the veteran submitted a claim for service 
connection and compensation for several disabilities.  In a 
May 1997 administrative decision, the RO found that the 
character of the veteran's discharge barred him from 
entitlement to service-connected disability compensation.  An 
RO determination on a claim for benefits becomes final when a 
claimant does not file a notice of disagreement (NOD) within 
one year after a decision is issued.  38 U.S.C.A. § 7105.  
The veteran did not file an NOD with the May 1997 
administrative decision.  Therefore, that decision became 
final.

In March 2004, the veteran filed a claim for VA non-service-
connected pension.  Because eligibility for non-service-
connected pension is also affected by the character of a 
veteran's discharge, that claim in effect constituted a 
request to reopen the RO's 1997 decision with respect to the 
character of the veteran's discharge.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In a November 2006 remand, the Board instructed the RO to 
notify the veteran about the development of evidence relevant 
to reopening a previously denied claim, and to readjudicate 
the character of discharge issue as a claim to reopen a 
previously denied claim.  The RO provided the veteran with 
procedural notice in December 2006, and issued a supplemental 
statement of the case, addressing the case as a claim to 
reopen, in March 2007.  The RO then returned the case to the 
Board.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted his claim to reopen the claim 
the issue of the character of his discharge in March 2004.  
The revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's claim 
with respect to the character of his discharge was the May 
1997 administrative decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

The evidence that was associated with the veteran's claims 
file in May 1997 included the veteran's 1996 claim and his 
service records.  The veteran listed the conditions for which 
he was seeking service connection.  He did not discuss the 
circumstances of his reenlistment or his separation from 
service.  The veteran's service records show that he enlisted 
in September 1967, with a three year service obligation 
lasting until September 1970.  In November 1969, he received 
an honorable discharge.  He reenlisted for a three year 
period to run through November 1972.  The records show that 
the veteran was absent without leave (AWOL) for much of July 
1970, and for about a year beginning in 1971.  He received a 
discharge under other than honorable conditions effective in 
February 1972.

The evidence that has been added to the veteran's claims file 
since May 1997 includes additional statements from the 
veteran, including the veteran's testimony at the June 2006 
hearing.  The veteran asserts that he had an initial period 
of service from which he was honorably discharged.  He 
contends that he should at least be entitled to VA benefits 
based on that period of service.  The veteran also indicated 
that he was having family problems at the time of his long 
period of AWOL.

When a former service member is seeking VA benefits, it first 
must be shown that the service member has attained the status 
of "veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  When a service member is discharged 
for the sole purpose of reenlistment, that discharge is 
conditional, and does not confer entitlement to benefits.  
See 38 C.F.R. §§ 3.12, 3.13.  Under 38 C.F.R. § 3.13(c), 
however, a person who was discharged for reenlistment may be 
considered to have been unconditionally discharged if certain 
conditions are met.  

The veteran's statements since May 1997 address the question 
as to whether he would have been eligible for a discharge 
under other than dishonorable conditions at the end of the 
period that he was initially obligated to serve.  That 
question is a necessary element of the claim on appeal, and 
it was not addressed in the May 1997 administrative decision.  
The new evidence raises a reasonable possibility of 
substantiating the claim, and therefore constitutes new and 
material evidence.  As new and material evidence has been 
received, the Board reopens the claim with respect to the 
veteran's character of discharge.

Reopened Claim on the Merits

Having reopened the claim for entitlement to VA benefits, the 
Board will consider the claim on its merits.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  38 C.F.R. § 3.13(b).

Under 38 C.F.R. § 3.13(c), despite the fact that no 
unconditional discharge may have been issued, a person shall 
be considered to have been unconditionally discharged or 
released from active military, naval, or air service when (1) 
the person served in the active military, naval, or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) the person was 
not discharged or released from such period at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment. 

The veteran enlisted in service in September 1967 for a three 
year period to end in September 1970.  He remained in active 
service in September 1970.  He was not discharged in 
September 1970 because he reenlisted in November 1969.  The 
veteran's service records show that he received excellent and 
good ratings for conduct and efficiency in 1967 through 1970.  
He served in Vietnam for eleven months in 1968 and 1969.  
Prior to September 1970, he was disciplined for AWOL periods 
of three days in May 1970 and 27 days in July 1970.  Taking 
into consideration both the high ratings for conduct and 
efficiency and the disciplinary actions for two AWOL periods, 
the Board finds that the veteran's service through September 
1970 was completed under conditions other than dishonorable.  
The evidence supports a conclusion that, except for the 
intervening reenlistment in November 1969, the veteran would 
have been eligible for a discharge or release under 
conditions other than dishonorable in September 1970.  
Therefore, the veteran's service from September 1967 to 
September 1970 meets the requirements under 38 C.F.R. 
§ 3.13(c) for his November 1969 honorable discharge to be 
considered unconditional.  The veteran is therefore eligible 
for VA benefits based on his period of service from September 
28, 1967, to November 14, 1969.

The veteran's service records show that he was AWOL from 
January 1971 to January 1972.  In February 1972, he received 
a discharge under other than honorable conditions.  Under 
38 U.S.C.A. § 5303(a), there is a statutory bar to VA 
benefits based on a period service from which a person is 
AWOL for a continuous period of at least 180 days, if the 
person was discharged under other than honorable conditions, 
unless the person demonstrates that there were compelling 
circumstances to warrant such prolonged unauthorized absence.  
If it is established that the person was insane at the time 
of commission of an offense leading to discharge, the person 
shall not be precluded from VA benefits based on that period 
of service.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

In the June 2006 hearing, the veteran stated that when he 
went AWOL in January 1971, he was unhappy about decisions the 
military had made about where he would be assigned.  He 
explained that he initially requested to reenlist for another 
tour in Vietnam, and that was denied.  Two months later, he 
reported, he was given orders to go back to Vietnam.  He 
stated that he disagreed with the orders to go to Vietnam 
after his request to go there had been refused.  The veteran 
reported that, at the time he went AWOL in January 1971, his 
wife was also having problems, and their baby was very sick 
and on medication.  The veteran's account of the 
circumstances surrounding his long AWOL period in 1971 to 
1972 shows that the veteran was under some stresses at that 
time, but does not show compelling circumstances to warrant 
the nearly year long absence from service.

The veteran does not contend that he was insane during that 
AWOL period.  On a mental status examination performed in 
service in February 1972, the examiner found the veteran to 
have a depressed mood, but otherwise normal mental status.  
There is no evidence that the veteran was insane when he went 
AWOL in January 1971, or as he remained AWOL for 
approximately a year.  As the veteran has not shown 
compelling circumstances for his January 1971 to January 1972 
AWOL period, and he was not insane at that time, his other 
than honorable discharge continues to be a bar to entitlement 
to VA benefits based on the period of service from November 
15, 1969, to February 18, 1972.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In a November 2006 remand, the Board instructed the RO to 
provide the veteran with notice applicable to a request to 
reopen a previously denied claim.  The RO provide that notice 
in December 2006.  While the notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2007 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his or her possession 
that pertains to the claims.  VA has obtained the relevant 
service records, and has afforded the veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  The Board concludes 
that VA has substantially complied with the notice and 
assistance requirements, and the veteran is not prejudiced by 
a decision on the claim at this time.

ORDER

The appellant's claim that the character of his discharge 
from service does not bar entitlement to VA benefits is 
reopened.

The veteran's November 14, 1969, honorable discharge is 
considered unconditional; he is entitled to VA benefits based 
on his service from September 28, 1967 to November 14, 1969.

The character of the veteran's discharge from his service 
from November 15, 1969, to February 18, 1972, constitutes a 
bar to entitlement to VA benefits based on that period of 
service.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


